OPINION — AG — ** OKLAHOMA STATE UNIVERSITY — CONSTRUCTION OF ACADEMIC FACILITIES ** THE CRITERIA FOR A MEMBER INSTITUTION OF THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION TO ISSUE REVENUE BONDS PURSUANT TO 70 O.S. 1971 4001 [70-4001] ET SEQ., FOR CONSTRUCTION OF ANY FACILITY IS THAT THE FACILITY BE SELF LIQUIDATING OR REVENUE PRODUCING AND NOT THAT THE FACILITY BE SOMETHING OTHER THAN ACADEMIC, AND IN EACH INSTANCE OF A PROPOSED BOND ISSUE ANY DETERMINATION OF WHETHER OR NOT THE FACILITY IS SELF LIQUIDATING OR REVENUE PRODUCING DEPENDS UPON THE SURROUNDING FACTS AND CIRCUMSTANCES AND MUST BE MADE IN ACCORD WITH THE REQUIREMENTS AND PROCEDURES OF 70 O.S. 1971 4008 [70-4008], 70 O.S. 1971 4011 [70-4011], 70 O.S. 1971 4013 [70-4013] AND 70 O.S. 1971 4014 [70-4014] . UNDER ARTICLE XIIIA, SECTION 3 OKLAHOMA CONSTITUTION, THE STATE REGENTS WOULD DETERMINE THE NEED OF AN INSTITUTION FOR STATE APPROPRIATED FUNDS FOR EDUCATIONAL PURPOSES, INCLUDING EDUCATION FACILITIES, IN ORDER TO ALLOCATE TO THAT INSTITUTION FROM THE CONSOLIDATED, LUMP SUM APPROPRIATION; HOWEVER, SUCH DETERMINATION WOULD HAVE TO BE FACTUALLY CONSISTENT WITH THE ACTUAL NEEDS AND FUNCTIONS OF THE INSTITUTION, AND WOULD NOT ENCOMPASS THE AUTHORITY TO INITIALLY DETERMINE THE NEED OF THE INSTITUTION FOR FACILITIES TO CARRY OUT THE OVERALL FUNCTIONS ASSIGNED TO IT, WHICH IS VESTED IN THE GOVERNING BOARD HAVING SUPERVISION, MANAGEMENT AND CONTROL OF THE INSTITUTION. ARTICLE X, SECTION 23
OKLAHOMA CONSTITUTION PROHIBITS THE CREATION OF SUCH DEBT OR OBLIGATION BY THE STATE OF ITS AGENCIES WHERE SATISFACTION OF SUCH DEBT OR OBLIGATION WOULD, BUT FOR THE PROHIBITION, COME FROM FUNDS BELONGING TO THE STATE, AND THE PROPER ISSUANCE OF REVENUE BONDS PURSUANT TO 70 O.S. 1971 4001 [70-4001] THROUGH 70 O.S. 1971 4015 [70-4015] IS NOT THE CREATION OF A DEBT OR OBLIGATION AGAINST THE STATE WITHIN THE MEANING OF ARTICLE X, SECTION 23 CITE: ARTICLE X, SECTION 29, ARTICLE X, SECTION 24, ARTICLE X, SECTION 25 (GERALD E. WEIS)
OKLAHOMA STATE UNIVERSITY — CONSTRUCTION OF ACADEMIC FACILITIES **** THE CRITERIA FOR A MEMBER INSTITUTION OF THE OKLAHOMA STATE SYSTEM OF HIGHER EDUCATION TO ISSUE REVENUE BONDS PURSUANT TO 70 O.S. 1971 4001 [70-4001], ET SEQ., FOR CONSTRUCTION OF ANY FACILITY IS THAT THE FACILITY BE SELF LIQUIDATING OR REVENUE PRODUCING AND NOT THAT THE FACILITY BE SOMETHING OTHER THAN ACADEMIC, AND IN EACH INSTANCE OF A PROPOSED BOND ISSUE ANY DETERMINATION OF WHETHER OR NOT THE FACILITY IS SELF LIQUIDATING OR REVENUE PRODUCING DEPENDS UPON THE SURROUNDING FACTS AND CIRCUMSTANCES AND MUST BE MADE IN ACCORD WITH THE REQUIREMENTS AND PROCEDURES OF 70 O.S. 1971 4008 [70-4008], 70 O.S. 1971 4011 [70-4011], 70 O.S. 1971 4013 [70-4013], AND 70 O.S. 1971 4014 [70-4014]. UNDER THE SECTION 3, ARTICLE XIII — A OF THE OKLAHOMA CONSTITUTION, THE STATE REGENTS WOULD DETERMINE THE NEED OF AN INSTITUTION FOR STATE APPROPRIATED FUNDS FOR EDUCATION PURPOSE, INCLUDING EDUCATION FACILITIES, IN ORDER TO ALLOCATE TO THAT INSTITUTION FROM THE CONSOLIDATED, LUMP SUM APPROPRIATION; HOWEVER, SUCH DETERMINATION WOULD HAVE TO BE FACTUALLY CONSISTENT WITH THE ACTUAL NEEDS AND FUNCTIONS OF THE INSTITUTION, AND WOULD NOT ENCOMPASS THE AUTHORITY TO INITIALLY DETERMINE THE NEED OF THE INSTITUTION FOR FACILITIES TO CARRY OUT THE OVERALL FUNCTIONS ASSIGNED TO IT, WHICH IS VESTED IN THE GOVERNING BOARD HAVING SUPERVISION, MANAGEMENT AND CONTROL OF THE INSTITUTION. SECTION 23, ARTICLE X OF THE OKLAHOMA CONSTITUTION PROHIBITS THE CREATION OF SUCH DEBT OR OBLIGATION BY THE STATE OF ITS AGENCIES WHERE SATISFACTION OF SUCH DEBT OR OBLIGATION WOULD, BUT FOR THE PROHIBITION, COME FROM FUNDS BELONGING TO THE STATE, AND THE PROPER ISSUANCE OF REVENUE BONDS PURSUANT TO 70 O.S. 1971 4001 [70-4001] THROUGH 70 O.S. 1971 4015 [70-4015] IS NOT THE CREATION OF A DEBT OR OBLIGATION AGAINST THE STATE WITHIN THE MEANING OF SECTION 23 OF ARTICLE X OF THE CONSTITUTION.